Exhibit 10.1

 

PERFORMANCE INCENTIVE STOCK PLAN

 

 

 

The CMS Energy Corporation Performance Incentive Stock Plan, first effective
February 3, 1988, is hereby set forth as amended and restated effective
March 15, 2013.

 

Article I. Purpose

 

The CMS Energy Corporation Performance Incentive Stock Plan (hereinafter called
the “Plan”) is a Plan to provide incentive compensation to Eligible Persons,
based upon such Eligible Persons’ individual contributions to the long-term
growth and profitability of the Corporation, and in order to encourage such
Eligible Persons to identify with shareholder concerns and their current and
continuing interest in the development and financial success of the Corporation.
Because it is expected that the efforts of the key employees or Directors
selected for participation in the Plan will have a significant impact on the
results of the Corporation’s operations in future years, the Plan is intended to
assist the Corporation in attracting and retaining as key employees or Directors
individuals of superior ability and in motivating their activities on behalf of
the Corporation.

 

Article II. Definitions

 

2.1 Definitions: When used in the Plan, the following words and phrases shall
have the following meanings:

 

a.         “Affiliate” has the meaning set forth in Rule 12b-2 under the United
Sates Securities Exchange Act of 1934, as amended.

 

b.         “Appreciation Value” means the increase in the value of a Phantom
Share awarded to a Participant and as described in Section 8.1.

 

c.          “Award Period” means the period or periods of time relating to any
restrictions imposed by the Committee with respect to Common Stock awarded under
Article VII.  Such period of time shall extend for a period of at least twelve
months from and after the date of the award, provided however, that for shares
subject only to time based vesting such period of time shall extend for a period
of at least thirty-six months from and after the date of the award.

 

d.         “Beneficiary” means the beneficiary or beneficiaries designated to
receive the amount, if any, payable under the Plan upon the death of a
Participant.  A beneficiary designation shall not be applicable to grants under
Article VI.

 

e.          “Board” means the Board of Directors of the Corporation.

 

f.           “Change in Control” means, for individuals who have a written
agreement including a change in control provision, whatever meaning was given in
such agreement.  For other individuals, the phrase shall have the meaning shown
on Attachment A.

 

g.          “Code” means the Internal Revenue Code of 1986, as amended.

 

h.         “Committee” means the Compensation and Human Resources Committee of
the Board, which shall be comprised in such a manner to comply with the
requirements, if any, of the New York Stock Exchange or other applicable stock
markets, Rule 16b-3 (or any successor rule) under the Securities Exchange Act of
1934, as amended, and Section 162(m) of the Code.

 

i.             “Common Stock” means the Common Stock of the Corporation as
authorized for issuance in its Articles of Incorporation at the time of an award
or grant under this Plan.

 

j.            “Corporation” means CMS Energy Corporation, its successors and
assigns, and each of its Subsidiaries, or any of them individually.

 

k.         “Director” means any person who is a member of the Board of Directors
of the Corporation or a Subsidiary.

 

l.             “Eligible Person” means an officer, a key employee or
Non-Employee Director. A key employee must at the end of the fiscal year be a
regular full-time salaried employee of the Corporation or a Subsidiary.

 

--------------------------------------------------------------------------------


 

m.     “Incentive Option” means an option to purchase Common Stock of the
Corporation which meets the requirements set forth in the Plan and also meets
the definition of an Incentive Stock Option set forth in Section 422 of the
Code.

 

n.         “Non-Employee Director” means a member of the Board of Directors of
the Corporation or a Subsidiary who is not currently an employee of the
Corporation or a Subsidiary and has not been an employee of the Corporation or a
Subsidiary within the preceding 3 years.

 

o.         “Nonqualified Option” means an option to purchase Common Stock of the
Corporation which meets the requirements set forth in the Plan but does not meet
the definition of an Incentive Stock Option set forth in Section 422 of the
Code.

 

p.         “Officers Incentive Compensation Plan” means the incentive
compensation plan, including any amendments thereto, authorized and approved by
the Board to provide incentive compensation to the Officers of the Corporation
or a Subsidiary.

 

q.         “Optionee” means any person to whom an option or right has been
granted or who becomes a holder of an option or right under Article VI of the
Plan.

 

r.            “Participant” means a person to whom a grant or award has been
made which has not been paid, forfeited, or otherwise terminated or satisfied
under the Plan.

 

s.           “Performance Criteria” are the factors used by the Committee (on an
absolute or comparative basis) to establish goals to track business measures
such as net earnings; operating earnings or income; earnings growth; net income;
cash flow (including operating cash flow, free cash flow, discounted cash flow
return on investment, and cash flow in excess of cost of capital); earnings per
share; stock price; total shareholder return; absolute and/or relative return on
common shareholders equity; return on shareholders equity; return on capital;
return on assets; economic value added (income in excess of cost of capital);
customer satisfaction; expense reduction; sales; or ratio of operating expenses
to operating revenues.

 

t.            “Performance Unit” means a contractual right granted to a
Participant pursuant to Article VIII to receive a designated dollar value equal
to the value established by the Committee and subject to such terms and
conditions as are set forth in this Plan and the applicable grant.

 

u.         “Phantom Share” means a contractual right granted to a Participant
pursuant to Article VIII to receive an amount equal to the Appreciation Value at
such time, and subject to such terms and conditions as are set forth in this
Plan and the applicable grant.

 

v.         “Restricted Common Stock” means Common Stock delivered subject to the
restrictions described in Article VII.

 

w.       “Restrictions” for purposes of Article VII includes any time based
and/or performance based conditions on vesting.

 

x.         “Shareholders” means the shareholders of the Corporation.

 

y.         “Stock Appreciation Right” shall mean a right to receive the
appreciation in value of the optioned shares over the option price.

 

z.          “Stock Option” means an option to purchase shares of Common Stock at
a specified price, granted pursuant to Article VI of this Plan.

 

aa.            “Subsidiary” means a corporation, domestic or foreign, 50 percent
or more of the voting stock of which is owned directly or indirectly by the
Corporation.

 

bb.            “Valuation Date” means the date or dates established by the
Committee at the time of grant of Phantom Stock, when the Appreciation Value is
determined.

 

Article III. Effective Date, Duration, Scope and Administration of the Plan

 

3.1  Effective Date:  This Plan shall be effective June 1, 2009, conditioned
upon approval of the shareholders of the Corporation, and shall continue until
May 31, 2014.

 

3.2  Administration:  The Committee shall have full power and authority to
construe, interpret and administer the Plan. All decisions, actions or
interpretations of the Committee shall be final, conclusive and binding upon all
parties. If any Participant or Optionee

 

2

--------------------------------------------------------------------------------


 

objects to any such interpretation or action formally or informally, the
expenses of the Committee and its agents and counsel shall be chargeable against
any amounts otherwise payable under the Plan to or on account of the Participant
or Optionee.

 

3.3  Indemnification:  No member of the Committee shall be personally liable by
reason of any contract or other instrument executed by him or on his behalf in
his capacity as a member of the Committee nor for any mistake of judgment made
in good faith, and the Corporation shall indemnify and hold harmless each member
of the Committee and each other officer, employee or Director of the Corporation
to whom any duty or power relating to the administration or interpretation of
the Plan may be allocated or delegated, against any cost or expense (including
counsel fees) or liability (including any sum paid in settlement of a claim with
the approval of the Board) arising out of any act or omission to act in
connection with the Plan unless arising out of such person’s own fraud or bad
faith.

 

Article IV. Participation, Awards and Grants

 

4.1  Participation:  Each year the Committee shall designate as Participants
and/or Optionees in the Plan those Eligible Persons who, in the opinion of the
Committee, have significantly contributed to the Corporation.

 

4.2  Awards and Grants:  Each year, the Committee may award shares of Common
Stock, and/or may grant Phantom Shares, Performance Units,  Incentive Options, 
Stock Options and/or Stock Appreciation Rights to each Eligible Person whom it
has designated as an Optionee or Participant for such year. No Incentive Option
will be granted to an Eligible Person who is not a full or part-time employee of
the Corporation or a subsidiary of the Corporation.

 

4.3  Awards and Grants to Foreign Nationals:  Awards of Common Stock and grants
of Stock Options (with or without Stock Appreciation Rights), Phantom Shares or
Performance Units may be made, without amending the Plan, to Eligible Persons
who are foreign nationals or employed outside the United States or both, on such
terms and conditions different from those specified in the Plan as may, in the
judgment of the Committee, be necessary or desirable to further the purposes of
the Plan or to accommodate differences in local law, tax policy or custom.
Moreover, the Committee may approve such supplements to or alternative versions
of the Plan as it may consider necessary or appropriate for such purposes
without thereby affecting the terms of the Plan as in effect for any other
purpose; provided, however, no such supplement or alternative version shall:
(a) increase the number of available shares of Common Stock under Section 5.1;
or (b) increase the limitations contained in Section 5.3.

 

Article V. Shares Reserved Under the Plan

 

5.1  Shares Reserved:  There is hereby reserved for award under this Plan 6
million whole shares of Common Stock, less the number of shares awarded, granted
or purchased under the provisions of this Plan which have not been forfeited. To
the extent permitted by law or the rules and regulations of any stock exchange
on which the Common Stock is listed, shares of Common Stock with respect to
which payment or exercise is in cash as well as any shares or options which are
forfeited may thereafter again be awarded or made subject to grant under the
Plan. The number of shares made available for option and sale under Article VI
of this Plan plus the number of shares awarded under Article VII of this Plan
plus the number of shares awarded or purchased under Article VIII of this Plan
will not exceed, at any time, the number of shares of Common Stock reserved
pursuant to this Article V.

 

5.2  Exchange of Shares:  If a dividend shall be declared upon the Common Stock
payable in shares of Common Stock, the number of shares of Common Stock then
subject to any such option and the number of shares reserved for issuance
pursuant to the Plan but not yet covered by an option shall be adjusted by
adding to each such option or share the number of shares which would be
distributable thereon if such share had been outstanding on the date fixed for
determining the shareholders entitled to receive such stock dividend. In the
event that the outstanding shares of the Common Stock shall be changed into or
exchanged for a different number or kind of shares of stock or other securities
of CMS Energy Corporation or of another corporation, whether through
reorganization, recapitalization, stock split-up, combination of shares, merger
or consolidation or otherwise, then there shall be substituted for each share of
Common Stock reserved for issuance pursuant to the Plan but not yet covered by
an option or grant, the number and kind of shares of stock or other securities
into which each outstanding share of Common Stock shall be so changed or for
which each such share shall be exchanged. In the event there shall be any
change, other than as specified above in this Section 5.2, in the number or kind
of outstanding shares of Common Stock of the Corporation or of any stock or
other securities into which such Common Stock shall have been changed or for
which it shall have been exchanged, then if the Committee shall in its sole
discretion determine that such change equitably requires an adjustment in the
number or kind of shares theretofore reserved for issuance pursuant to the Plan
but not yet covered by an option or grant, such adjustment shall be made by the
Committee and shall be effective and binding for all purposes of the Plan. No
adjustment or substitution provided for in this Section 5.2 shall require the
Corporation in any Stock Option agreement to sell a fractional share, and the
total substitution or adjustment with respect to each Stock Option agreement
shall be limited accordingly.

 

3

--------------------------------------------------------------------------------


 

5.3  Grant Limits: The combined maximum shares awarded or granted for any one
Eligible Person for any one year under this Plan, excluding any Performance
Units awarded under Section 8.2, will not exceed 500,000 shares of Common
Stock.  Not more than 10% of the total shares reserved for award under this Plan
shall be granted to Non-Employee Directors.

 

Article VI. Stock Options and Stock Appreciation Rights

 

6.1  Options:  The Committee may from time to time authorize a grant of Stock
Options on Common Stock, which may consist in whole or in part of the authorized
and unissued Common Stock of the Corporation.

 

6.2  Optionees: The Committee shall determine and designate from time to time,
in its discretion, those Eligible Persons to whom Stock Options and Stock
Appreciation Rights are to be granted and who thereby become Optionees under the
Plan.

 

6.3  Allotment of Shares: The Committee shall determine and fix the number of
shares of Common Stock subject to options to be offered to each Optionee.  In
the event of any exchange of shares as described in Section 5.2, any outstanding
shares subject to Option and/or Stock Appreciation Rights hereunder shall be
also subject to the same substitution or adjustment as provided for in
Section 5.2.

 

6.4  Option Price: The Committee shall establish the option price at the time
any option is granted at not less than 100% of the fair market value of the
stock on the date on which such option is granted; provided, however, that with
respect to an Incentive Option granted to an employee who at the time of the
grant owns (after applying the attribution rules of Section 425(d) of the Code)
more than 10% of the total combined voting stock of the Corporation or of any
parent or Subsidiary, the option price shall not be less than 110% of the fair
market value of the stock subject to the Incentive Option on the date such
option is granted. In no event shall Options previously granted under this Plan
be re-priced by reducing the exercise price thereof, nor shall Options
previously granted under this Plan be cancelled and replaced by a subsequent
re-grant under this Plan of Options having an exercise price lower than the
options so cancelled.  Notwithstanding the above, in the event of any exchange
of shares as described in Section 5.2, the value of the award shall be preserved
in that the option price in each Stock Option agreement for each share covered
thereby prior to substitution or adjustment will be the option price for all
shares of stock or other securities which shall have been substituted for such
share or to which such share shall have been adjusted.  If such reorganization,
recapitalization, merger or consolidation involves a cash payment or a
combination of a cash payment and shares, the Committee shall take such action
as in its judgment will effectively preserve the current value, if any, of the
Stock Option agreement on the date of the reorganization, recapitalization,
merger or consolidation.  Any such adjustment with respect to each Stock Option
or Stock Appreciation Right shall be consistent with the requirements applicable
to exempt stock rights under Section 409A of the Code and applicable
regulations.  Any adjustment with respect to Incentive Options shall also
conform to the requirements of Section 422 of the Code.

 

6.5  Stock Appreciation Rights: At the discretion of the Committee, any Stock
Option granted under this Plan may, at the time of such grant, include a Stock
Appreciation Right. A Stock Appreciation Right shall pertain to, and be granted
only in conjunction with, a related underlying Stock Option, and shall be
exercisable only at the time and to the extent the related underlying Stock
Option is exercisable and only if the fair market value of the Common Stock of
the Corporation exceeds the Stock Option price in the related underlying Stock
Option. An Optionee who is granted a Stock Appreciation Right may elect to
surrender the related underlying Stock Option with respect to all or part of the
number of shares subject to the related underlying Stock Option and exercise in
lieu thereof the Stock Appreciation Right with respect to the number of shares
as to which the Stock Option is surrendered.

 

The exercise of the underlying Stock Option shall terminate the related Stock
Appreciation Right to the extent of the number of shares purchased upon exercise
of the underlying Stock Option. The exercise of a Stock Appreciation Right shall
terminate the related underlying Stock Option to the extent of the number of
shares with respect to which the Stock Appreciation Right is exercised. Upon
exercise of a Stock Appreciation Right, an Optionee shall be entitled to
receive, without payment to the Company (except for applicable withholding
taxes), an amount equal to the excess of (i) the then aggregate fair market
value of the number of shares with respect to which the Optionee exercises the
Stock Appreciation Right, over (ii) the aggregate Stock Option price per share
for such number of shares. Such amount may be paid by the Corporation, in cash,
Common Stock of the Corporation or any combination thereof.

 

Notwithstanding the above, the Committee may grant Stock Appreciation Rights
that are not in conjunction with a related underlying Stock Option.  The basis
used in determining any increase in the value of the Common Stock under such
Stock Appreciation Right shall be not less than 100% of the fair market value of
the Common Stock on the date of grant. To the extent, if any, that the Committee
elects to grant such Stock Appreciation Rights, then the grant shall in all
respects conform in writing with

 

4

--------------------------------------------------------------------------------


 

all requirements of 409A, including, without limitation, a definite
valuation/vesting date for determining the value of the Stock Appreciation
Right.

 

6.6  Granting and Exercise of Stock Options and Stock Appreciation Rights: The
granting of Stock Options and Stock Appreciation Rights hereunder shall be
effected in accordance with determinations made by the Committee pursuant to the
provisions of the Plan, by execution of instruments in writing in form approved
by the Committee.   Any grants of Stock Options and Stock Appreciation Rights
shall be made in accordance with any applicable legal requirements of any
Federal or state securities laws and in making determinations of legal
requirements the Committee may relay on an opinion of counsel for the
Corporation.

 

Each Stock Option and Stock Appreciation Right granted hereunder shall be
exercisable at any such time or times or in any such installments as may be
determined by the Committee at the time of the grant, subject to the limitation
that for each Incentive Option and related Stock Appreciation Right granted, a
maximum of $100,000 (based on the price at the date of grant) may be exercised
per year, plus any unused carry-over from a previous year(s).

 

6.7  Payment of Stock Option Price: At the time of the exercise in whole or in
part of any Stock Option granted hereunder, payment of the option price in full
in cash or in Common Stock of the Corporation shall be made by the Optionee for
all shares so purchased. No Optionee shall have any of the rights of a
Shareholder of the Corporation under any such Stock Option until the actual
issuance of shares to said Optionee, and prior to such issuance no adjustment
shall be made for dividends, distributions or other rights in respect of such
shares, except as provided in Section 5.2.

 

6.8  Nontransferability of Stock Options and Stock Appreciation Rights: No Stock
Option or Stock Appreciation Right granted under the Plan to an Optionee shall
be transferable by such Optionee otherwise than by will, pursuant to a valid
Domestic Relations Order which limits the rights of the alternate payee to those
available to the Optionee, or by the laws of descent and distribution except
that the Optionee may transfer to an immediate family member or a family trust
for estate planning purposes, and such Stock Option and Stock Appreciation Right
shall be exercisable, during the lifetime of the Optionee, only by the Optionee
or by a member of such Optionee’s immediate family or by the family trust.

 

6.9  Term of Stock Options and Stock Appreciation Rights: If not sooner
terminated, each Stock Option and Stock Appreciation Right granted hereunder
shall expire not more than ten years from the date of the granting thereof;
provided, that with respect to an Incentive Option and a related Stock
Appreciation Right granted to an Optionee who, at the time of the grant, owns
(after applying the attribution rules of Section 425(d) of the Code) more than
10% of the total combined voting stock of all classes of stock of the
Corporation or of any parent or Subsidiary, such Incentive Option and Stock
Appreciation Right shall expire not more than five years after the date of
granting thereof.

 

6.10 Termination of Employment: If the employment of an Optionee by the
Corporation shall be terminated due to either the voluntary resignation of the
employee or for cause, any outstanding Stock Option or Stock Appreciation Right
granted to such Optionee shall terminate. If the employment of an Optionee shall
be terminated due to the Optionee’s death, any Stock Option or Stock
Appreciation Right, transferred to a family trust or by will or by the laws of
descent and distribution, may be exercised for one year following the date of
the Optionee’s death.  If the employment of an Optionee shall otherwise
terminate such as due to dismissal, a reorganization, retirement from active
employment or service with the Corporation after age 55, or the disability of
the Optionee, the Optionee may exercise any outstanding Stock Option or Stock
Appreciation Right for one year following the date of the termination of
employment. In such event, except upon the disability of the Optionee, any
outstanding Incentive Option or related Stock Appreciation Right may be
exercised for only three months following an Optionee’s termination of
employment.  Notwithstanding the foregoing, any Stock Option, Incentive Stock
Option or Stock Appreciation Right, the exercise of which has been extended
pursuant to this Section 6.10, shall immediately terminate upon the Optionee’s
acceptance of an offer of employment with a competitor of the Corporation as
determined by the Committee in its sole discretion. In no event, however, shall
a Stock Option or Stock Appreciation Right be exercisable subsequent to its
expiration date and, furthermore, a Stock Option or Stock Appreciation Right may
only be exercised after termination of an Optionee’s employment to the extent
exercisable on the date of termination of employment.

 

6.11 Termination of Service: If a Non-Employee Director ceases to be a member of
the Board for any reason, the Non-Employee Director may exercise any Option or
related Stock Appreciation Right for one year following such termination of
service. In no event, however, shall a Stock Option or Stock Appreciation Right
be exercisable subsequent to its expiration date and, furthermore, a Stock
Option or Stock Appreciation Right may only be exercised after termination of an
Optionee’s service to the extent exercisable on the date of termination of
service.

 

5

--------------------------------------------------------------------------------


 

6.12 Investment Purpose: Any shares of Common Stock subject to option under the
Plan may be made subject to such other restrictions as the Committee deems
advisable, including without limitation provisions to comply with Federal and
state securities laws. In making determinations of legal requirements the
Committee shall rely on an opinion of counsel for the Corporation.

 

6.13 Withholding Payments: If upon the exercise of a Nonqualified Option and/or
a Stock Appreciation Right or as a result of a disqualifying disposition (within
the meaning of Section 422 of the Code) of shares acquired upon exercise of an
Incentive Option, there shall be payable by the Corporation any amount for
income tax withholding, either the Corporation shall appropriately reduce the
amount of stock or cash to be paid to the Optionee or the Optionee shall pay
such amount to the Corporation to reimburse it for such income tax withholding.

 

6.14 Restrictions on Sale of Shares: If, at the time of exercise of any Stock
Option or Stock Appreciation Right granted hereunder, the Corporation is
precluded by any legal, regulatory or contractual restriction from selling
and/or delivering shares pursuant to the terms of such Stock Option or Stock
Appreciation Right, the sale and delivery of the shares may be delayed until the
restrictions are resolved and only cash may be paid upon exercise of the Stock
Appreciation Right. At any time during such delay, the Committee, in its
discretion, may permit the Optionee to revoke a Stock Option exercise, in which
event any corresponding Stock Appreciation Right shall be reinstated.

 

Article VII. Restricted Common Stock

 

7.1 Awards: The Committee may from time to time award Restricted Stock to any
Eligible Person it has designated as a Participant for such year. Awards shall
be made to Eligible Persons in accordance with such rules as the Committee may
prescribe. The Committee may also award Restricted Stock conditioned on the
attainment of a performance goal that relates to Shareholder return, measured by
Performance Criteria as determined by the Committee as set forth in the award,
and subject to such other restrictions as the Committee deems advisable,
including without limitation provisions to comply with Federal and state
securities laws. In making determinations of legal requirements the Committee
shall rely on an opinion of counsel for the Corporation.

 

7.2 Restrictions:

 

a.     Award Period: Any shares of Common Stock awarded or issued under the Plan
may be made subject to such other restrictions as the Committee deems advisable,
including without limitation provisions to comply with Federal and state
securities laws. In making determinations of legal requirements the Committee
may rely on an opinion of counsel for the Corporation. Except for any recoupment
set forth in Section 10.2, after shares are awarded under the Plan, the
Committee may not, at a later date, add additional restrictions or extend the
length of the Award Period.  Notwithstanding the foregoing, the restrictions
shall terminate upon the death of the Participant.

 

b.     Stock Certificates:  Whenever shares of Common Stock are awarded to a
Participant, such shares shall be outstanding, and stock certificates shall be
issued in the name of the Participant, which certificates may bear a legend
stating that the shares are issued subject to the restrictions set forth in the
Plan. All certificates issued for shares of Common Stock awarded under the Plan
shall be deposited for the benefit of the Participant with the Secretary of the
Corporation as custodian until such time as the shares are vested and
transferable.

 

c.      Voting Rights: A Participant who is awarded shares of Common Stock under
the Plan shall have full voting rights on such shares, whether or not the shares
are vested or transferable.

 

d.     Dividend Rights:  Shares of Common Stock awarded to a Participant under
the Plan, whether or not vested or transferable, may have full dividend rights
as determined by the Committee. However, if shares or securities are issued as a
result of a merger, consolidation or similar event, such shares shall be issued
in the same manner, and subject to the same deposit requirements, vesting
provisions and transferability restrictions as the shares of Common Stock which
have been awarded.

 

e.      Delivery: Deliveries of Restricted Common Stock by the Corporation may
consist in whole or in part of the authorized and unissued Common Stock of the
Corporation (at such time or times and in such manner as it may determine). The
Restricted Common Stock shall be paid and delivered as soon as practicable after
the Award Period in accordance with Section 7.3.

 

6

--------------------------------------------------------------------------------


 

f.     Transferability: The shares may not be sold, exchanged, transferred,
pledged, hypothecated, or otherwise disposed of by the Participant until their
release. However, nothing herein shall preclude a Participant from making a gift
of any shares of Restricted Common Stock to a spouse, child, stepchild,
grandchild, parent or sibling, or legal dependent of the Participant or to a
trust of which the beneficiary or beneficiaries of the corpus and the income
shall be either such a person or the Participant; provided that, the Restricted
Common Stock so given shall remain subject to the restrictions, obligations and
conditions described in this Article VII.

 

g.      Vesting: If a Participant has received an award pursuant to the
provisions of the Plan, is employed by the Corporation or remains a Non-Employee
Director at the end of the Award Period and, for shares with performance based
restrictions, the performance goals have been met, then the Participant shall be
fully vested, at the end of the Award Period, in the shares of Common Stock
awarded to the Participant for that Award Period.

 

h. Termination of Employment or Service: If the employment of an employee
Participant or the service of a Non-Employee Director terminates prior to the
last day of an Award Period for any reason other than the Participant’s death,
retirement of a Participant from active employment or service with the
Corporation after age 55 (“Retirement”), or disability of a Participant., all
rights to any shares of Restricted Common Stock held in a deposit account with
respect to such award, including any additional shares issued with respect to
such shares as described in subsection 7.2d above shall be forfeited to the
Corporation.  However, the Committee may, if the Committee determines that
circumstances warrant such action, vest all or a portion of such outstanding
awards and approve the immediate distribution of all vested Common Stock that
would otherwise be forfeited.  Alternatively, the Committee may, if the
Committee determines that circumstances warrant such action, instruct that such
shares of Restricted Common Stock shall continue to be held by the Corporation
in a deposit account until some or all restrictions have been satisfied or the
shares are forfeited for failure to satisfy such restrictions.

 

i. Exchange of Shares:  In the event the Common Stock shall be changed into or
exchanged for a different number or kind of shares of stock or other securities
as set forth in Section 5.2 then there shall be substituted for each share of
stock awarded pursuant to this Article VII the number and kind of shares of
stock or other securities into which each outstanding share Common Stock shall
be so changed or for which each such share shall be exchanged.  In the event the
Common Stock shall be exchanged for a cash payment, in whole or in part, whether
through reorganization, recapitalization, merger or consolidation or otherwise,
then any shares awarded pursuant to this Article VII shall also be exchanged for
a similar cash and/or stock payment.  At the time of any such change or
exchange, whether for stock or for cash or a combination of stock and cash, any
restrictions, other than time based vesting, shall be removed and such stock
and/or cash as substituted for the shares awarded to the Participant shall
continue to be considered an award of shares of Restricted Common Stock under
this Plan.  Nothing in this provision permits or requires the Corporation to
sell a fractional share.  Any such exchange for cash will be structured in such
a manner as to be exempt from Section 409A or alternatively, to comply with
Section 409A.

 

7.3 Distribution of Restricted Common Stock:

 

a.     Distribution After Award Period: Except as otherwise provided,
distribution of vested awards of Common Stock shall be made as soon as
practicable after the last day of the applicable Award Period in the form of
full shares of Common Stock, with fractional shares, if any, being awarded in
cash.

 

b.     Distribution After Death of Participant: Upon the death of the
Participant, either before or after retirement, any shares of Restricted Common
Stock then held shall, subject to this Article VII, be delivered within a
reasonable time under the circumstances to Participant’s Beneficiary or, in the
absence of an appropriate Beneficiary designation to the Participant’s estate,
in such one or more installments as the Committee may then determine.  The
designation of a Beneficiary shall be made in writing on a form prescribed by
and filed with the Committee prior to the Participant’s death. If the Committee
is in doubt as to the right of any person to receive such amount, the Committee
may retain such amount, without liability for any interest thereon, until the
rights thereto are determined, or the Committee may pay such amount into any
court of appropriate jurisdiction and such payment shall be a complete discharge
of the liability of the Plan and the Corporation therefor.

 

c.      Distribution After Retirement or Disability: Upon termination of an
employee Participant due to Retirement or disability, all outstanding shares
shall be forfeited by the Participant except for the pro rata portion of any
such outstanding grant equal to a fraction, the numerator of which is the number
of full and partial months of service from the date of the grant to the
termination date and the denominator of which is the time duration of the award
until vesting as of the grant date, expressed in months.  Any shares that are
not forfeited at termination which are subject to Performance Criteria shall
continue to be held by the Corporation in a deposit account until any
performance restrictions have been satisfied or the shares are forfeited for
failure to

 

7

--------------------------------------------------------------------------------


 

satisfy such performance restrictions.    Any shares that are not forfeited at
termination which are subject only to time based vesting and not to any
additional Performance Criteria shall be delivered to the Participant as soon as
practicable after termination.  Notwithstanding the above, if an employee
Participant accepts an offer of employment with a competitor of the Corporation
as determined by the Committee in its sole discretion, all shares shall be
forfeited by the Participant.  However, the Committee may, at its discretion and
in exceptional circumstances, vest all or a portion of such outstanding awards
and approve the immediate distribution of all vested Common Stock that would
otherwise be forfeited.  Alternatively, the Committee may, if the Committee
determines that circumstances warrant such action, instruct that such shares of
Restricted Common Stock shall continue to be held by the Corporation in a
deposit account until some or all restrictions have been satisfied or the shares
are forfeited for failure to satisfy such restrictions.

 

7.4 Transferability: Subject to the provision of this Article VII, shares of
Common Stock awarded to a Participant will become freely transferable by the
Participant only at the end of the Award Period established with respect to such
shares.

 

7.5 Distribution to Person Other Than Employee: If the Committee shall find that
any person to whom any award is payable under this Article VII of the Plan is
unable to care for such person’s affairs because of illness or accident, or is a
minor, or has died, then any payment due Participant or Participant’s estate
(unless a prior claim therefor has been made by a duly appointed legal
representative), may, if the Committee so directs the Corporation, be paid to
Participant’s spouse, a child, a relative, an institution maintaining or having
custody of such person, or any other person deemed by the Committee to be a
proper recipient on behalf of such person otherwise entitled to payment. Any
such payment shall be a complete discharge of the liability of the Committee and
the Corporation therefor.

 

7.6 Deferred Compensation: Restricted Common Stock for employee Participants is
intended to constitute an unfunded deferred compensation arrangement for a
select group of management or highly compensated personnel.

 

7.7 Forfeiture of Voting Rights: A forfeiture of shares of Common Stock pursuant
to subsection 7.2h of the Plan shall effect a complete forfeiture of voting
rights, dividend rights and all other rights relating to the award or grant as
of the date of forfeiture.

 

7.8 Taxes: Each distribution of Common Stock under this Article VII of the Plan
shall be made subject to such federal, state and local tax withholding
requirements as apply on the distribution date. For this purpose, the Committee
may provide for the withholding of shares of Common Stock or allow a Participant
to pay to the Corporation funds sufficient to satisfy such withholding
requirements.

 

Article VIII. Phantom Shares and Performance Units.

 

8.1 Phantom Shares:

 

a.     Grants of Phantom Shares: The Committee may from time to time grant
Phantom Shares, the value of which is determined by reference to a share of
Common Stock on terms and conditions as the Committee, in its discretion, may
from time to time determine. Each grant of Phantom Shares shall specify the
number of Phantom Shares granted, the initial value of such Phantom shares which
shall not be less than 100% of the Fair Market Value of the Common Stock as of
the date of grant, the Valuation Dates, the number of Phantom Shares whose
Appreciation Value shall be determined on each such Valuation Date, any
applicable vesting schedule for such Phantom Shares, and any applicable
limitation on payment for such Phantom Shares.  In the event of any exchange of
shares as described in Section 5.2, any outstanding Phantom Shares shall be also
subject to the same substitution or adjustment as provided for in Section 5.2.

 

b.     Appreciation Value:

 

(i)                           Valuation Dates; Measurement of Appreciation
Value: The Committee shall provide for one or more Valuation Dates on which the
Appreciation Value of the Phantom Shares granted shall be measured and fixed,
and shall designate the number of such Phantom Shares whose Appreciation Value
is to be calculated on each such Valuation Date.

 

(ii)                        Payment of Appreciation Value: Except as otherwise
provided in this Section 8.1, the Appreciation Value of a Phantom Share shall be
paid to a Participant in cash in a lump sum as soon as practicable following the
Valuation Date applicable to such Phantom Share. The Committee may in its
discretion, establish and set forth a maximum dollar amount payable under the
Plan for each Phantom Share granted.

 

8

--------------------------------------------------------------------------------


 

(iii)                     Vesting: The Committee may, in its discretion, provide
that Phantom Shares shall vest (subject to such terms and conditions as the
Committee may provide in the award) over such period of time, from the date of
grant, as may be specified in a vesting schedule contained in the grant.

 

(iv)                  Termination:  In the event of termination of employment of
an employee Participant or termination of service of a Non-Employee Director
prior to one or more Valuation Dates, unless the Committee in its discretion
determines otherwise, the Appreciation Value for any Phantom Share to which the
Participant’s Rights are vested, shall be the lesser of the Appreciation Value
as of the termination date or the Appreciation Value of such Phantom Share
calculated as of the originally scheduled Valuation Date applicable thereto in
accordance with Section 8.1(b)(i). Except as otherwise provided in the grant
agreement, the Appreciation Value so determined for each such vested outstanding
Phantom Share shall then be payable to the Participant or the Participant’s
Beneficiary or estate following the originally scheduled Valuation Date
applicable thereto in accordance with Section 8.1(b)(ii). Upon a termination as
described in this Section 8.1(b)(iv), all rights with respect to Phantom Shares
that are not vested as of such date will be relinquished.

 

8.2 Performance Units: The Committee may, in its discretion, grant Performance
Units to Eligible Persons. Each Performance Unit will have an initial value that
is established by the Committee at the time of grant and credited to a
bookkeeping account established for the Participant, but no Participant shall be
granted Performance Units during any one fiscal year with an initial value in
excess of $2.5 million. The Committee will set performance periods and
objectives and other terms and conditions of the grant based upon Performance
Criteria as determined by the Committee that, depending upon the extent to which
they are met, will determine the value of Performance Units that will be paid
out to the Participant. The Committee may pay earned Performance Units in cash,
Common Stock or a combination thereof.

 

Unless otherwise set forth in the grant, in the event the employment of an
employee Participant is terminated during a performance period due to death,
disability or retirement under the provisions of the Pension Plan after age 55
the Participant or the Participant’s beneficiary will receive a prorated payout
of Performance Units. In the event the employment is terminated for any other
reason, then all Performance Units will be forfeited. If the service of a
Non-Employee Director is terminated during a performance period, the Participant
will receive a prorated payout of Performance Units. Notwithstanding the above,
no payouts will be made to the extent that objectives other than the duration of
the performance period have not been met except to the extent that the Committee
in its discretion decides to waive any such other achievement or objectives.

 

8.3  Grant Term: The terms of any award granted under this Article VIII shall be
set forth in a separate grant agreement.  Any such award either shall be
structured in such a manner as to be exempt from the requirements of Code
section 409A or shall be structured to meet the requirements of such provision. 
  Any such grants shall be made in accordance with any applicable legal
requirements of any Federal or state securities laws and in making
determinations of legal requirements the Committee may relay on an opinion of
counsel for the Corporation.

 

8.4  Taxes: Each payment under this Article VIII of the Plan shall be made
subject to such federal, state and local tax withholding requirements as apply
on the distribution date. For this purpose, if a payout is made under
Section 8.2 in Common Stock, the Committee may provide for the withholding of
shares of Common Stock or allow a Participant to pay to the Corporation funds
sufficient to satisfy such withholding requirements.

 

Article IX. Amendment, Duration and Termination of the Plan

 

9.1 Duration of Plan:  No grants or awards may be made under this Plan after
May 31, 2014. Any grant or award effective on or prior to May 31, 2014 will
continue to vest and otherwise be effective after the expiration of this Plan in
accordance with the terms and conditions of this Plan as well as any
requirements set forth in the grant or award.

 

9.2 Right To Amend, Suspend or Terminate Plan: Except as provided in Section 9.5
below, the Board reserves the right at any time to amend, suspend or terminate
the Plan in whole or in part and for any reason and without the consent of any
Optionee, Participant or Beneficiary; provided, that no such amendment shall:

 

a.     Change the Stock Option price or adversely affect any Stock Option or
Stock Appreciation Right outstanding under the Plan on the effective date of
such amendment or termination, or

 

b.     Adversely affect any award or grant then in effect or rights to receive
any amount to which Participants or Beneficiaries have

 

9

--------------------------------------------------------------------------------


 

become entitled prior to such amendment, or

 

c.      Unless approved by the Shareholders of CMS Energy Corporation, increase
the aggregate number of shares of Common Stock reserved for award or grant under
the Plan, change the group of Eligible Persons under the Plan or materially
increase benefits to Eligible Persons under the Plan.

 

9.3 Periodic Review of Plan: In order to assure the continued realization of the
purposes of the Plan, the Committee shall periodically review the Plan, and the
Committee may suggest amendments to the Board as it may deem appropriate.

 

9.4 Amendments May Be Retroactive: Subject to Section 9.1 and 9.2 above, any
amendment, modification, suspension or termination of any provisions of the Plan
may be made retroactively.

 

9.5 Change in Control Under an Agreement: Notwithstanding any other provisions
in the Plan, in the event of a Change in Control as defined under any written
employment contract or agreement between the Corporation or a subsidiary and an
Officer of the Corporation or a subsidiary, awards of Common Stock granted under
this Plan, as well as grants of any Performance Units and the Appreciation Value
of Phantom Shares, shall vest to the extent, if any, provided for in the written
employment agreement or contract or in such separate contractual arrangement
relating to such an award or grant as may exist from time to time.
Notwithstanding any other provisions of the Plan, the provisions of this
Section 9.5 may not be amended after the date a Change in Control occurs.

 

9.6 Change in Control Without an Agreement: Except as otherwise may be provided
by the Committee, in the event of a change in control, a Participant not covered
by a written employment contract or agreement or agreement containing a change
in control provision will have any portion of an Award based on absolute total
shareholder return vest (for purposes of the performance-based restriction) at
the target, and continue to be subject to time based restrictions.  The portion
of any Award based on relative total shareholder return will vest (for purposes
of the performance-based restriction) on a pro rata basis to the change in
control date using the target number of shares as the basis for the pro ration
and continue to be subject to time based restrictions.

 

Article X. General Provisions

 

10.1Rights to Continued Employment, Award or Option: Nothing contained in the
Plan or in any grant or award under this Plan shall give any employee the right
to be retained in the employment of the Corporation or affect the right of the
Corporation to terminate the employee’s employment at any time. The adoption of
the Plan shall not constitute a contract between the Corporation and any
employee. No Eligible Person who is an employee shall receive any right to be
granted an option, right or award hereunder nor shall any such option, right or
award be considered as compensation under any employee benefit plan of the
Corporation.

 

10.2 Clawback:

 

a.              If, due to a restatement of CMS Energy Corporation’s or an
Affiliate’s publicly disclosed financial statements or otherwise, an Eligible
Person is subject to an obligation to make a repayment or return of benefits to
CMS Energy Corporation or an Affiliate pursuant to a clawback provision
contained in this Plan, a supplemental executive retirement plan, a bonus plan,
or any other benefit plan (a “benefit plan clawback provision”) of the
Corporation, it shall be a precondition to the vesting of any unvested award
under this Plan,  that the Eligible Person fully repay or return to the
Corporation any amounts owing under such benefit plan clawback provision.  Any
and all awards under this Plan are further subject to any provision of law which
may require the Eligible Person to forfeit or return any benefits provided
hereunder, in the event of a restatement of the Corporation’s publicly disclosed
accounting statements or other illegal act, whether required by Section 304 of
the Sarbanes-Oxley Act of 2002, federal securities law (including any rule or
regulation promulgated by the Securities and Exchange Commission), any state
law, or any rule or regulation promulgated by the applicable listing exchange or
system on which the Corporation lists its traded shares.

 

b.              To the degree any benefits hereunder are not otherwise
forfeitable pursuant to the preceding sentences of this Section 10.2, the Board
or Committee may require the Eligible Person to return to the Corporation any
amounts granted, awarded or paid under this Plan,  or may determine that all or
any portion of a grant shall not vest, if:

 

(1)         the grant of such compensation or the vesting of such compensation,
or profit realized on the exercise or sale of securities obtained pursuant to
the Plan, was predicated upon achieving certain financial results which were

 

10

--------------------------------------------------------------------------------


 

subsequently the subject of a substantial accounting restatement of the
Corporation’s financial statements filed under the securities laws (a “financial
restatement”),

 

(2)         a lower grant, a lower vesting result, or a lower profit on the
exercise or sale of securities obtained pursuant to the Plan (“reduced financial
results”), would have occurred based upon the financial restatement, and

 

(3)         in the reasonable opinion of the Board or the Committee, the
circumstances of the financial restatement justify such a modification of the
award or its vesting.  Such circumstances may include, but are not limited to,
whether the financial restatement was caused by misconduct,  whether the
financial restatement affected more than one period and the reduced financial
results in one period were offset by increased financial results in another
period,  the timing of the financial restatement or any required repayment, and
other relevant factors.

 

Unless otherwise required by law, the provisions of this Subsection b. relating
to the return of previously vested Plan benefits shall not apply unless a claim
is made therefore by the Corporation within three years of the vesting of such
benefits.

 

c.               The Committee shall also have the discretion to require a
clawback in the event of a mistake or accounting error in the calculation of a
benefit or an award that results in a benefit to an eligible individual to which
he/she was not otherwise entitled.  The rights set forth in this Plan concerning
the right of the Corporation to a clawback are in addition to any other rights
to recovery or damages available at law or equity and are not a limitation of
such rights.

 

10.3 Governing Law: The provisions of this Plan and all rights thereunder shall
be governed by and construed in accordance with the laws of the State of
Michigan.

 

IN WITNESS WHEREOF, execution is hereby effected.

 

ATTEST:

 

CMS ENERGY CORPORATION

 

 

 

 

 

 

 

 

/s/    Catherine M. Reynolds

 

By:

/s/ John Russell

 

Secretary      

 

 

Chief Executive Officer

 

11

--------------------------------------------------------------------------------


 

Attachment A

 

 

“Change in Control” means a change in control of CMS Energy Corporation, and
shall be deemed to have occurred upon the first to occur of any of the following
events:

 

(a)                          Any Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of CMS Energy Corporation (not including
securities beneficially owned by such Person any securities acquired directly
from CMS Energy Corporation or its Affiliates) representing thirty percent (30%)
or more of the combined voting power of CMS Energy Corporation’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (i) of paragraph (c) below;
or

 

(b)                          The following individuals cease for any reason to
constitute a majority of directors then serving:  individuals who, on the
Effective Date, constitute the Board and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of CMS Energy Corporation) whose appointment or
election by the Board or nomination for election by CMS Energy Corporation’s
stockholders was approved or recommended by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors on the Effective
Date or whose appointment, election or nomination for election was previously so
approved or recommended; or

 

(c)                               The consummation of a merger or consolidation
of CMS Energy Corporation or any direct or indirect subsidiary of CMS Energy
Corporation with any other corporation or other entity, other than: (i) any such
merger or consolidation which involves either CMS Energy Corporation or any such
subsidiary and would result in the voting securities of CMS Energy Corporation
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof), in combination with the ownership of
any trustee or other fiduciary holding securities under an employee benefit plan
of CMS Energy Corporation or its Affiliates, at least sixty percent (60%) of the
combined voting power of the voting securities of CMS Energy Corporation or the
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation and immediately following which the individuals who comprise
the Board immediately prior thereto constitute at least a majority of the board
of directors of CMS Energy Corporation, the entity surviving such merger or
consolidation or, if CMS Energy Corporation or the entity surviving such merger
is then a subsidiary, the ultimate parent thereof; or (ii) a merger or
consolidation effected to implement a recapitalization of CMS Energy Corporation
(or similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of CMS Energy Corporation (not including
in the securities beneficially owned by such Person any securities acquired
directly from CMS Energy Corporation or its Affiliates) representing twenty-five
percent (25%) or more of the combined voting power of CMS Energy Corporation’s
then outstanding securities; or

 

(d)                                 Either (1) the stockholders of CMS Energy
Corporation approve a plan of complete liquidation or dissolution of CMS Energy
Corporation, or (2) there is consummated an agreement for the sale, transfer or
disposition by CMS Energy Corporation of all or substantially all of CMS Energy
Corporation’s assets (or any transaction having a similar effect).  For purposes
of clause (d)(2), (i) the sale, transfer or disposition of a majority of the
shares of common stock of Consumers Energy Company shall constitute a sale,
transfer or disposition of substantially all of the assets of CMS Energy
Corporation and (ii) the sale, transfer or disposition of subsidiaries or
affiliates of CMS Energy Corporation, singly or in combinations, or their
assets, only qualifies as a Change in Control if it satisfies the substantiality
test contained in that clause and the Board of CMS Energy Corporation’s
determination in that regard is final.  In addition, for purposes of clause
(d)(2), the sale, transfer or disposition of assets has to be in a transaction
or series of transactions closing within six months after the closing of the
first transaction in the series, other than with an entity in which at least 60%
of the combined voting power of the voting securities is owned by stockholders
of CMS Energy Corporation in substantially the same proportions as their
ownership of CMS Energy Corporation immediately prior to such transaction or
transactions and immediately following which the individuals who comprise the
Board immediately prior thereto constitute at least a majority of the board of
directors of the entity to which such assets are sold, transferred or disposed
or, if such entity is a subsidiary, the ultimate parent thereof.

 

Notwithstanding the foregoing clauses (a), (c) and (d), a “Change in Control”
shall not be deemed to have occurred by virtue of the consummation of any
transaction or series of integrated transactions closing within six months after
the

 

12

--------------------------------------------------------------------------------


 

Attachment A

 

 

closing of the first transaction in the series immediately following which the
record holders of the common stock of CMS Energy Corporation immediately prior
to such transaction or series of transactions continue to have substantially the
same proportionate ownership in an entity which owns all or substantially all of
the assets of CMS Energy Corporation immediately following such transaction or
series of transactions.

 

13

--------------------------------------------------------------------------------